TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00461-CV



             Michael C. Bianco d/b/a Premier Custom Home Builders and
        MDJB Construction, Inc. d/b/a Premier Custom Home Builders, Appellants

                                               v.

                           James Hine and Sandra Hine, Appellees


    FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
       NO. C-2010-0201C, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Michael C. Bianco d/b/a Premier Custom Home Builders and MDJB

Construction, Inc. d/b/a Premier Custom Home Builders have filed an unopposed motion to

dismiss the appeal, explaining that they have settled their dispute with appellees James Hine and

Sandra Hine. We grant the motion and dismiss the appeal.



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellants’ Motion

Filed: April 25, 2013